Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glinka, US 2002/0134877 A1.
Glinka ‘877 discloses a seatbelt retractor (see figure 1) comprising: a torsion bar 40 elongated along an axis (an axis of 12 and 14), a spool 10 surrounding the torsion bar 40, ribs 42 (i.e., a top portion in the area of 22 and a bottom portion in the area of 46, which is spaced along the axis, claim 17) extending radially relative to the axis from the torsion bar to the spool and a webbing (not shown, inherently known and used in the seatbelt retractor) by the spool, and a base F (claim 14) see figures 1-5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Glinka, US 2002/0134877 A1.
As stated above, Glinka ‘877 shows the torsion bar 40, the spool 10, and ribs 42 are separate pieces.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make into a monolithic piece.  Since it has been held that forming in one piece an article which has formerly been formed in tow pieces and put together involves only routine skill in the art.  

Claims 1-5, 7-8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Glinka, US 2002/0134877 A1, in view of Faruque et al., US 2018/0319363 A1.
Glinka ‘877 discloses a seatbelt retractor (see figure 1, which inherently has a webbing) comprising: a spool 10, and a torsion bar (40, 42, merely a name recitation) elongated along an axis (an axis of 12, 14) within the spool and defining a passage (O,P, which has a cylindrical shape, claim 7) elongated parallel to the axis, the passage is spaced from the axis, and a base F rotatably supporting the torsion bar (i.e., 10 has 40, 42 inside, claim 2), see figures 1-5.
	Faruque ‘363 discloses the concept of having more than one aperture 91 with a spool 50 to provide a load limiting mechanism, a locking device 58 (claim 3), a webbing 30 (claim 5) with a slot 65 (claim 16), see figures 1-14.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Glinka ‘877 to include more than one passage as suggested by Faruque ‘363, to allow a faster load limiting mechanism during the locking, since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claims 4 and 8, as stated above, Glinka ‘877 in view of Faruque ‘363 shows two apertures spaced from each other around the axis, but does not show additional apertures to make a circular pattern.
It would have been obvious to make the apparatus of Glinka ‘877 in view of Faruque ‘363 with already known shape of circular pattern (i.e., applicant did not invent a circular pattern) and adding more apertures to allow a faster load limiting mechanism .

Allowable Subject Matter
Claims 6, 9-12, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
SK
3/15/21
/SANG K KIM/Primary Examiner, Art Unit 3654